DETAILED ACTION
	For this Office action, Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05 January 2022, with respect to the grounds of rejection of Claims 1-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 05 January 2022.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05 January 2022, with respect to the rejections of claims 1-5 under 35 U.S.C. 103 over Porat, US Pat Pub. 2006/0223394, in view of Tackett et al. (herein referred to as “Tackett”, US Pat Pub. 2014/0138293) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made in view Porat, Tackett and Le Clair (US Pat Pub. 2012/0255893; referenced under pertinent prior art in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Porat, US Pat Pub. 2006/0223394, in view of Tackett et al. (herein referred to as “Tackett”, US Pat Pub. 2014/0138293; found in IDS filed 05/28/2020) and Le Clair, US Pat Pub. 2012/0255893.
Regarding instant Claim 1, Porat discloses an ornamental float assembly in a swimming pool (Figures 3-4; Paragraphs [0035]-[0039]; floating platform 10 with body 12 comprising openings 18 for ornamental attachments along with entertainment features such as radio 30 and CD player 40), said assembly comprising:  a float being floatable in a swimming pool wherein said float is configured to be in fluid communication with water in the swimming pool, said float having a top side being structured to have ornamental features (Abstract; Figures 3-5; Paragraphs [0034]-[0039]; platform 10 for floating in a swimming pool, top of platform 10 comprises ornamental features such as retaining platform 16, speaker housings 36, CD player 40; enhancing visual appeal of the platform); a plurality of light emitters, each of said light emitters being coupled to a bottom side of said float wherein each of said light emitters is configured to illuminate the water in the swimming pool (Paragraph [0039]; Paragraph [0042]; light sources 37 and 89 provide ambient illumination of surrounding water); and a plurality of speakers, each of speakers being coupled to said top side of said float wherein each of said speakers is configured to emit sound outwardly therefrom (Figure 4; Paragraph [0039]; speakers in speaker housings 36 that are connected to radio/audio players).
	However, while Porat discloses a submerged pool cleaning mechanism (Figure 1; Paragraph [0034]; robotic cleaner 100), the reference is silent on the float being a 
	Tackett discloses a novelty pool maintenance article support float and article retainer in the same field of endeavor as Porat, as it solves the mutual problem of treating swimming pool water while storing articles (Abstract).  Tackett further discloses an ornamental chlorine float, and said chlorine float contains chlorine wherein said chlorine float is configured to chlorinate the water in the swimming pool to provide an entertaining article that both stores personal articles and chlorinates the swimming pool (Abstract; Figure 1; Paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the float of Porat by making said float chlorine float containing chlorine wherein said chlorine float is configured to chlorinate the water in the swimming pool as taught by Tackett because Tackett discloses such a float provides entertainment, stores personal articles and provides chlorination to the pool (Tackett, Abstract; Figure 1; Paragraph [0008]).
However, while the combined references disclose ornamental features that may be any shape (Tackett, Paragraph [0023]), the combined references are silent on the ornamental features including masts and sails wherein said masts and sails are configured to facilitate movement of said chlorine float by wind.
Le Clair discloses a calibrated chlorinator in the same field of endeavor as the combined references, as it solves the mutual problem of dispensing chlorine from a floating body (Abstract).  Le Clair further discloses ornamental features on a chlorine float that include masts and sails wherein said masts and sails are configured to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ornamental features of Porat by further including masts and sails wherein said masts and sails are configured to facilitate movement of said chlorine float by wind as taught by Le Clair because Le Clair discloses such masts and sails to aid in transport while also being decorative (Le Clair, Figure 5; Paragraph [0066]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein said chlorine float includes an intake extending downwardly from a bottom side of said chlorine float wherein said intake is configured to be submerged, said intake being hollow, said intake having a plurality of water inlets each extending into an interior of said intake wherein said plurality of water inlets is configured to pass water into said intake, said intake being removable from said chlorine float, said intake having chlorine tablets being positioned therein wherein said intake is configured to chlorinate the water in the swimming pool (Tackett, Abstract; Figure 1; Figure 2; Paragraph [0004]; Paragraph [0005]; Paragraph [0032]; downward extending chlorinator 30 with interior and inlets with slits at bottom; chlorine tablets placed in interior of chlorinator 30).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose comprising a receiver being coupled to said chlorine float, said receiver being electrically coupled to said speakers, said receiver being in wireless communication with a transmission source 
	Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose comprising a power supply being coupled to said chlorine float, said power supply being electrically coupled to said receiver, each of said speakers and each of said light emitters (Figure 5; Paragraph [0034]; Paragraph [0041]; power source in rechargeable batteries 72), said power supply comprising:  at least one battery being positioned in said chlorine float, said at least one battery being electrically coupled to said receiver, each of said speakers and each of said light emitters (Figure 5; Paragraph [0046]; batteries 72); and a solar panel being coupled to said top side of said chlorine float wherein said solar panel is configured to be exposed to sunlight, said solar panel being electrically coupled to said at least one battery for charging said at least one battery (Figure 5; Figure 6; Paragraph [0046]; solar panels 96 charge rechargeable batteries 72).
Regarding instant Claim 5, Porat discloses an ornamental float assembly in a swimming pool (Figures 3-4; Paragraphs [0035]-[0039]; floating platform 10 with body 12 comprising openings 18 for ornamental attachments along with entertainment features such as radio 30 and CD player 40), said assembly comprising:  a float being floatable in a swimming pool wherein said float is configured to be in fluid communication with water in the swimming pool, said float having a top side being structured to have ornamental features (Abstract; Figures 3-5; Paragraphs [0034]-[0039]; platform 10 for floating in a swimming pool, top of platform 10 comprises 

	Tackett discloses a novelty pool maintenance article support float and article retainer in the same field of endeavor as Porat, as it solves the mutual problem of treating swimming pool water while storing articles (Abstract).  Tackett further discloses an ornamental chlorine float, and said chlorine float contains chlorine wherein said chlorine float is configured to chlorinate the water in the swimming pool to provide an entertaining article that both stores personal articles and chlorinates the swimming pool (Abstract; Figure 1; Paragraph [0008]).  Said chlorine float also comprises an intake extending downwardly from a bottom side of said chlorine float wherein said intake is configured to be submerged, said intake being hollow, said intake having a plurality of water inlets each extending into an interior of said intake wherein said plurality of water inlets is configured to pass water into said intake, said intake being removable from said chlorine float, said intake having chlorine tablets being positioned therein wherein said intake is configured to chlorinate the water in the swimming pool (Abstract; Figure 1; Figure 2; Paragraph [0004]; Paragraph [0005]; Paragraph [0032]; downward extending chlorinator 30 with interior and inlets with slits at bottom; chlorine tablets placed in interior of chlorinator 30
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the float of Porat by making said float chlorine float containing chlorine wherein said chlorine float is configured to chlorinate the water in the 
However, while the combined references disclose ornamental features that may be any shape (Tackett, Paragraph [0023]), the combined references are silent on the ornamental features including masts and sails wherein said masts and sails are configured to facilitate movement of said chlorine float by wind.
Le Clair discloses a calibrated chlorinator in the same field of endeavor as the combined references, as it solves the mutual problem of dispensing chlorine from a floating body (Abstract).  Le Clair further discloses ornamental features on a chlorine float that include masts and sails wherein said masts and sails are configured to facilitate movement of said chlorine float by wind to aid in transport while also being decorative (Figure 5; Paragraph [0066]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ornamental features of Porat by further including masts and sails wherein said masts and sails are configured to facilitate movement of said chlorine float by wind as taught by Le Clair because Le Clair discloses such masts and sails to aid in transport while also being decorative (Le Clair, Figure 5; Paragraph [0066]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/14/2022